Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of claims 9-20 pertains to Species 15 that reads on Fig 24 for continuing prosecution without traverse in the communication with the Office on 12/21/2021 is acknowledged.  
	Therefore, claims 1-8 are withdrawn from consideration as directed to non-elected Species. 
Examiner’s Amendment.
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
A/	Amends the specification paragraph [0001] as follow: 
-- [0001] This application is a Divisional of U.S. Patent Application No. 16/436,[[5]]674 
filed on June 10, 2019, which claims benefit of priority to Japanese Patent Application 
No. 2018- 114345, filed June 15, 2018, the entire content of each is incorporated herein 
by reference. --
	Note that US Patent Application No 16/436,574 is directed to the invention of A  
LOAD SWITCH CIRCUIT AND METHOD OF CONTROLLING BATTERY POWER USING THE SAME assigned to Samsung Electronics.


 
Reason for allowance
 
 
3.	Claims 9-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 9-14:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
        --“an emitter electrode that is in ohmic contact with the emitter layer; and
an emitter wiring line connected to the emitter electrode through a contact hole formed in an insulating film,
wherein the emitter layer has a shape that is long in one direction and includes a curved portion in plan view, and
a difference in dimension with respect to a longitudinal direction of the emitter layer between the emitter layer and the contact hole is larger than a difference in dimension with respect to a width direction of the emitter layer between the emitter layer and the contact hole. “--.
In combination with all other limitations as recited in claim 9.
II/ Group II: Claims 15-20:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“an emitter wiring line connected to the emitter electrode through a contact hole formed in an insulating film,

the emitter layer includes a curved portion in plan view, and
the emitter layer extends, from an end portion of the contact hole in a longitudinal 
direction which is a circumferential direction along the curved portion of the emitter layer, more than a difference in dimension with respect to a width direction, transverse to the longitudinal direction, of the emitter layer between the emitter layer and the contact hole in plan view. “--.
In combination with all other limitations as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Kawasaki et al. (US 2005/0017267) discloses a Hetero-bipolar Transistor Having The Base Interconnection Provided On The Normal Mesa Surface Of The Collector Mesa.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897